Jackson, Justice.
The defendant was indicted for assisting his brother in an attempt to escape, and was convicted therefor. A motion for a new trial was overruled, and he assigns error thereon.
We see no error in overruling that motion.
1. It was not necessary to name the members of the posse of the officer who had charge of the prisoner in the indictment; therefore there was no error in admitting proof that defendant held one of the posse because his name was not set out in the indictment, the indictment setting out the names of the arresting officers, and charging that defendant aided the attempt to escape by impeding them and their posse. It was enough to include the individuals composing the posse under the descriptive name of posse.
2. The offense charged is the act of assisting one under legal arrest in an attempt t.o escape. It is itself a crime, and not an attempt to commit a crime, and does not come under section 4674 of the Code. Code, §4483.
3. The evidence is ample to convict the defendant, and the verdict is not against law. In the sense of our statute— Code, §4483 — a prisoner is attempting to escape from the custody of the officer until he actually escapes. While the officer and posse are in hot pursuit, in sight of the prisoner, *405and all running after him, and any,person holds one of the posse to prevent his assisting to overtake and help secure the prisoner, such person is guilty of the crime of assisting a prisoner in an attempt to escape from the officer’s custody, and the proof is clear that this defendant did that thing.
The arrest was legal, the warrant legal, the prisoner in lawful custody, and the defendant was properly convicted.
Jud'gment affirmed.